  Case 1:20-cr-00357-VM Document 22 Filed 10/05/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                               10/5/2020
UNITED STATES OF AMERICA,        :
                                 :
                                 :                 20 CR 357(VM)
          -against-              :                    ORDER
                                 :
ROLAND GREEN,                    :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

      Counsel for the Defendant, with the consent of counsel
for the Defendant (see Dkt. No. 21), requests that the status
conference      currently    scheduled     for   October   9,   2020    be
rescheduled. The conference shall be scheduled for Friday
December 4, 2020 at 12:00 p.m.
      Unless otherwise ordered by this Court, the conference
shall be a teleconference. The participants are directed to
use   the     dial-in    number   888-363-4749,    with    access   code
8392198.
      All parties to this action consent to an exclusion of
time from the Speedy Trial Act until December 4, 2020.
      It is hereby ordered that time until December 4, 2020
shall    be   excluded    from    speedy   trial   calculations.       This
exclusion is designed to guarantee effectiveness of counsel
and prevent any possible miscarriage of justice. The value of
this exclusion outweighs the best interests of the Defendant
and the public to a speedy trial. This order of exclusion of
time is made pursuant to 18 U.S.C. §§ 3161(h)(7)(B)(i) & (iv).
SO ORDERED:

Dated:        New York, New York
              5 October 2020

                                           _______________________
                                                 Victor Marrero
                                                    U.S.D.J.
